DETAILED ACTION
	For this Office action, Claims 1, 5-8 and 13-22 are pending.  Claims 2-4 and 9-12 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 19 May 2022, with respect to the rejections of claims 1, 5-8 and 13-22 under 35 U.S.C. 103 over Ly et al. (herein referred to as “Ly”, US Pat Pub. 2015/0144557) in view of Andersen, US Pat Pub. 2014/0008228, and Bonnelye et al. (herein referred to as “Bonnelye”, US Pat Pub. 2014/0008228) (including the ground of rejection of Claim 21 that is made further in view Heiss, US Pat Pub. 2005/0139530) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 103 over Ly in view of Buekenhoudt et al. (herein referred to as “Buekenhoudt”, US Pat Pub. 2015/0050706) and Bonnelye.  Applicant has amended independent Claims 1 and 8 in a manner that overcomes the teachings of the cited prior art in the grounds of rejection of the previous action; therefore, after further consideration, said grounds of rejection have been withdrawn.  However, after further search and consideration, new grounds of rejection are made and detailed below.  Since the arguments do not address these new grounds of rejection, they are now considered moot and will not be further addressed at this time.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (herein referred to as “Ly”, US Pat Pub. 2015/0144557; found in IDS filed 03/11/2020) in view of Buekenhoudt et al. (herein referred to as “Buekenhoudt”, US Pat Pub. 2015/0050706) and Bonnelye et al. (herein referred to as “Bonnelye”, US Pat Pub. 2011/0147285).
Regarding instant Claim 1, Ly discloses a method of manufacturing a chemical liquid (Abstract; purifier for removing metal from an organic solvent, manufacturing purified organic solvent), comprising: providing a system, the system comprising at least a first filtration medium and a second filtration medium (Abstract; at least one neutral microporous membrane and a microporous polytetrafluorethylene [PTFE] membrane downstream of said neutral membrane), the second filtration membrane comprising at least one ion exchange membrane, wherein the second filtration medium is configured downstream of the first filtration medium (Abstract; Paragraph [0010]; Paragraph [0033]; Paragraph [0040]; PTFE membrane is an ion-exchange membrane and is downstream of neutral microporous membrane); processing a material by passing the material through the first filtration medium (Paragraph [0033]; Paragraph [0034]; neutral surface membrane processes material); and processing the material by passing the material through the second filtration medium to produce the chemical liquid (Abstract; Paragraph [0010]; Paragraph [0025]; Paragraph [0033]; Paragraph [0040]; membranes of system remove chromium from organic solvent to provide purified organic solvent, including by passing organic solvent through PTFE membrane).
However, while Ly discloses the performance of membranes may rely on temperature (Paragraph [0004]), the reference is silent on configuring a temperature control unit comprising a cooling unit immediately upstream of the second filtration medium and regulating a temperature of a material.
Buekenhoudt discloses a discloses a dilute chemical reaction process in the same field of endeavor as Ly, as it solves the mutual problem of processing a solvent via a plurality of membranes (Abstract; Paragraph [0081]).  Ly further discloses a temperature control unit comprising a cooling unit immediately upstream of a second filtration medium in order to ensure a proper substrate rejection/processing from a solvent through the filtration medium (Paragraph [0081]; see temperature adjustment with respect to a second membrane which could comprise both heating and cooling).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second filtration medium of Ly by further comprising a temperature control unit comprising a cooling unit immediately upstream of the second filtration medium as taught by Buekenhoudt because Buekenhoudt discloses such temperature control ensures a proper substrate rejection/processing from the material through the second filtration medium (Buekenhoudt, Paragraph [0081]).
However, the combined references are silent on the temperature control unit comprising a cooling unit and regulating a temperature of a material to cool the temperature of the material to a predetermined range of about 30°F to 60°F.
Bonnelye discloses a reverse-osmosis water desalination plant in the same field of endeavor as the combined references, as it solves the mutual problem of providing membranes for ion adsorption (Abstract; reverse osmosis desalination).  Bonnelye discloses a temperature relationship with membrane permeability, wherein a temperature control unit comprising a cooling unit regulate a temperature to cool the temperature of a material to a predetermined range of about 30°F to 60°F (Figure 3; Paragraph [0009]; Paragraph [0086]; Paragraph [0103]; ion exchange capabilities of membranes affected by temperature; heat exchanger and cooling unit work to regulate temperature of the feed water and thusly the membranes to around 15.5 degrees C or 60 degrees F; temperature range can be based on membranes and plant type).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the temperature control unit of Ly by further comprising a cooling unit that cools the temperature of a material to a predetermined range of about 30°F to 60°F as taught by Bonnelye because Bonnelye discloses such a cooling unit will further ensure the material is within a predetermined temperature range for optimal membrane performance by reducing the temperature when required (Bonnelye, Paragraph [0009]; Paragraph [0086]; Paragraph [0103]).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the system processes the material from ethyl lactate (Ly, Paragraph [0027]).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the system processes the material containing a metal component having a content about 1000 mass ppt (Ly, Paragraph [0060]; 1.5 ppb chromium solution is used, about 1000 ppt).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the chemical liquid is produced containing a metal component having a content about 0.1 to 100 mass ppt (Ly, Paragraph [0090]; 90% of chromium content of 1000 ppt solution is removed, yielding 100 ppt, multiple passes would provide higher removal).  
Regarding instant Claim 8, Ly discloses a chemical liquid manufacturing apparatus (Abstract; purifier for removing metal from an organic solvent, manufacturing purified organic solvent), comprising: a first system configured to process a material, the first system comprising a first filtration medium selected as a first ion exchange membrane (Abstract; Paragraph [0010]; Paragraph [0025]; Paragraph [0040]; PTFE membrane is an ion-exchange membrane; membranes of system remove chromium from organic solvent to provide purified organic solvent), a second filtration medium and a third filtration medium, selected as an ion adsorption membrane (Paragraph [0032]; Paragraph [0033]; Paragraph [0043]; Paragraph [0044]; plurality of neutral membranes [up to four or five] which serve as adsorption membranes), wherein the second filtration medium is configured upstream of the first filtration medium and the third filtration medium (Abstract; plurality of neutral microporous membranes serving as second and third filtration mediums are upstream of first filtration medium/microporous polytetrafluorethylene [PTFE] membrane).  
However, while Ly discloses the performance of membranes may rely on temperature (Paragraph [0004]), the reference is silent on a temperature control unit downstream of the second filtration medium and immediately upstream of the first filtration medium or third filtration medium.  
Buekenhoudt discloses a discloses a dilute chemical reaction process in the same field of endeavor as Ly, as it solves the mutual problem of processing a solvent via a plurality of membranes (Abstract; Paragraph [0081]).  Ly further discloses a temperature control unit comprising a cooling unit immediately upstream of a first filtration medium and downstream of a second filtration medium in order to ensure a proper substrate rejection/processing from a solvent through the filtration medium (Paragraph [0081]; see temperature adjustment with respect to a second membrane [upstream of said second membrane to adjust parameters and not associated with the first membrane] which could comprise both heating and cooling).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second filtration medium of Ly by further comprising a temperature control unit comprising a cooling unit immediately upstream of the first filtration medium and downstream of the second filtration medium as taught by Buekenhoudt because Buekenhoudt discloses such temperature control ensures a proper substrate rejection/processing from the material through the second filtration medium (Buekenhoudt, Paragraph [0081]).
However, the reference is silent on the temperature control unit comprising a cooling unit configured to cool a temperature of the material to a predetermined range of about 30°F to 60°F before being processed by the first filtration medium.
Bonnelye discloses a reverse-osmosis water desalination plant in the same field of endeavor as the combined references, as it solves the mutual problem of providing membranes for ion adsorption (Abstract; reverse osmosis desalination).  Bonnelye discloses a temperature relationship with membrane permeability, wherein a temperature control unit comprising a cooling unit regulate a temperature to cool the temperature of a material to a predetermined range of about 30°F to 60°F (Figure 3; Paragraph [0009]; Paragraph [0086]; Paragraph [0103]; ion exchange capabilities of membranes affected by temperature; heat exchanger and cooling unit work to regulate temperature of the feed water and thusly the membranes to around 15.5 degrees C or 60 degrees F; temperature range can be based on membranes and plant type).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the temperature control unit and first filtration medium of Ly by further comprising a cooling unit that cools the temperature of a material to a predetermined range of about 30°F to 60°F as taught by Bonnelye because Bonnelye discloses such a cooling unit will further ensure the material is within a predetermined temperature range for optimal membrane performance by reducing the temperature when required (Bonnelye, Paragraph [0009]; Paragraph [0103]).
Regarding instant Claim 13, Claim 8, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the second filtration medium comprises a particle removal filter having a pore size of 10 nm or less (Ly, Paragraph [0012]; multiple membranes/filters used in system, wherein membrane may comprise a pore size of 1-10 nm).  
Regarding instant Claim 14, Claim 8, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the second filtration comprises a particle removal filter having a pore size of 20 nm or higher (Ly, Paragraph [0012]; Paragraph [0043]; Paragraph [0044]; multiple membranes/filters used in system, wherein membrane may comprise a pore size of 20-25 nm).  
Regarding instant Claim 15, Claim 8, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the first system is configured to process an organic solvent (Ly, Paragraph [0027]; solvent may be ethyl lactate, an organic solvent).
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the organic solvent is selected from ethyl lactate (Ly, Paragraph [0027]).
Regarding instant Claim 17, Claim 8, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose comprising a second system to process the material, and the second system comprising at least one second filtration medium, selected from a second ion exchange membrane (Ly, Paragraph [0012]; Paragraph [0032]; Paragraph [0033]; Paragraph [0043]; Paragraph [0044]; Ly discloses multiple membranes for ion exchange), wherein another temperature control unit is configured to an upstream side of the at least one second filtration medium, and the another temperature control unit comprises another cooling unit configured to cool the temperature of the material to another predetermined range before being processed by the second system (Ly, Paragraph [0012]; Paragraph [0032]; Paragraph [0033]; Paragraph [0043]; Paragraph [0044]; Buekenhoudt, Paragraph [0081]; Bonnelye, Paragraph [0103]; Ly discloses a plurality of filtration membranes which could be temperature controlled; Bonnelye discloses wherein the temperature control module would comprise a cooling unit).
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the temperature control unit is configured to cool the temperature of the material to 65°F or below (Ly, Paragraph [0012]; Paragraph [0032]; Paragraph [0033]; Paragraph [0043]; Paragraph [0044]; Buekenhoudt, Paragraph [0081]; Bonnelye, Paragraph [0009], Paragraph [0103]; temperature is maintained at 15.5°C, or 60°F). 
Regarding instant Claim 19, Claim 17, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the another temperature control unit is prevented from rising to a temperature of 70°F (Bonnelye, Paragraph [0009]; Paragraph [0103]; temperature is maintained at 16°C, or 60.8 °F).
Regarding instant Claim 20, Claim 17, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the second system is configured at a downstream side of the first system (Ly, Paragraph [0012]; Paragraph [0032]; Paragraph [0033]; Paragraph [0043]; Paragraph [0044]; multiple membranes are placed in series configuration).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (herein referred to as “Ly”, US Pat Pub. 2015/0144557; found in IDS filed 03/11/2020) in view of Buekenhoudt et al. (herein referred to as “Buekenhoudt”, US Pat Pub. 2015/0050706) and Bonnelye et al. (herein referred to as “Bonnelye”, US Pat Pub. 2011/0147285) as applied to claim 1 above, and further in view of Heiss, US Pat Pub. 2005/0139530.
Regarding instant Claim 21, Claim 1, upon which Claim 21 is dependent, has been rejected above.  However, the combined references are silent on the system comprising a housing accommodating the second filtration medium.
Heiss discloses a water purifier in the same field of endeavor as the combined references, as it solves the mutual problem of providing membranes for ion adsorption (Figure 1; Paragraph [0038]; reverse osmosis modules).  Heiss further discloses a housing, a temperature control unit comprising a cooling unit being configured at an entry port of the housing, and the temperature of the material is cooled to the predetermined range prior to an entry into the housing to control temperature throughout the operation (Figure 1; Figure 2; Paragraph [0043]; plant of Heiss, including all features, are present in a temperature controlled housing as seen in Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second filtration medium of Ly to further comprise a housing, the temperature control unit comprising the cooling unit is configured at an entry port of the housing, and the temperature of the material is cooled to the predetermined range prior to an entry into the housing as taught by Heiss because Heiss discloses such a housing will control temperature throughout the operation (Heiss, Figure 1; Figure 2; Paragraph [0043]).
Regarding instant Claim 22, Claim 8, upon which Claim 22 is dependent, has been rejected above.  The combined references further disclose wherein the temperature control unit is configured immediately upstream of the first ion exchange membrane and a first ion adsorption membrane (Bonnelye, Paragraph [0009]; Paragraph [0103]; temperature is controlled before input of feed).
However, the combined references are silent on the system comprising a first housing accommodating the first filtration medium and a third housing accommodating the third filtration medium.
Heiss discloses a water purifier in the same field of endeavor as the combined references, as it solves the mutual problem of providing membranes for ion adsorption (Figure 1; Paragraph [0038]; reverse osmosis modules).  Heiss further discloses a housing, a temperature control unit comprising a cooling unit being configured at an entry port of the housing, and the temperature of the material is cooled to the predetermined range prior to an entry into the housing to control temperature throughout the operation (Figure 1; Figure 2; Paragraph [0043]; plant of Heiss, including all features, are present in a temperature controlled housing as seen in Figure 2; see housing encompasses entire system and comprises individual housings/compartments/vessels for plurality of filtration mediums).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and third filtration medium of Ly to further comprise a respective first and second housing, the temperature control unit comprising the cooling unit is configured at an entry port of the housing, and the temperature of the material is cooled to the predetermined range prior to an entry into the housing as taught by Heiss because Heiss discloses such a housing will control temperature throughout the operation (Heiss, Figure 1; Figure 2; Paragraph [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/27/2022